                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    DELOACH MARINE SERVICES, LLC                              CIVIL ACTION

    VERSUS                                                       NO. 17-2970

    MARQUETTE TRANSPORTATION                                SECTION “R” (3)
    COMPANY, LLC



                         ORDER AND REASONS

       Before the Court are defendant Marquette Transportation Company’s

motion to strike plaintiff Deloach Marine Services’ witness Tom Stakelum

and defendant’s objections to three of plaintiff’s exhibits. Because defendant

has not demonstrated that it is prejudiced by plaintiff’s late disclosure of Tom

Stakelum as a witness, the Court denies defendant’s motion to exclude him.

For the following reasons, the Court overrules two of defendant’s objections

and sustains one.


I.     BACKGROUND

       This case arises out of an accident that occurred between two towing

vessels and their cargo on the Mississippi River. 1 Plaintiff’s vessel, the

VANPORT, was pushing four barges down the river on January 26, 2016




1      R. Doc. 1.
when defendant’s vessel, the JUSTIN PAUL ECKSTEIN, allegedly moved

into the path of the VANPORT, causing a collision. 2           Plaintiff filed a

complaint on April 6, 2017 alleging negligence, unseaworthiness, and

contribution. 3    Defendant     denies    plaintiff’s   allegations   and   has

counterclaimed, inter alia, that the VANPORT was unseaworthy and that

plaintiff was contributorily negligent.4 Trial is set for February 11, 2019.5 In

anticipation of trial, defendant has filed one motion in limine and three

objections.6 Plaintiff opposes the motions. 7



II.   DISCUSSION

      A.    Motion to Exclude Tom Stakelum

      Defendant argues that plaintiff’s witness Stakelum should not be

permitted to testify because plaintiff did not properly disclose him as a

witness until the parties’ proposed pretrial order.8 The deadline to disclose




2     Id. at 2 ¶ 4.
3     Id. at 3-4 ¶¶ 7, 10.
4     R. Doc. 5.
5     R. Doc. 33.
6     R. Doc. 34; R. Doc. 38.
7     R. Doc. 47.
8     R. Doc. 34-1 at 1.
                                       2
witnesses for trial was December 28, 2018,9 and the pretrial order was filed

on January 28, 2019. 10

      “When a party fails to timely disclose information required by Federal

Rule of Civil Procedure 26(a), ‘the party is not allowed to use that

information . . . at a trial, unless the failure was substantially justified or is

harmless.’” In re Complaint of C.F. Bean L.L.C., 841 F.3d 365, 372 (5th Cir.

2016) (quoting Fed. R. Civ. P. 37(c)(1)). In Geiserman v. MacDonald, the

Fifth Circuit described four factors to determine whether “to exclude

evidence that was not properly designated”: (1) the explanation for the failure

to adhere to the deadline; (2) the importance of the proposed modification

of the scheduling order; (3) the potential prejudice that could result from

allowing the modification; and (4) the availability of a continuance to cure

that prejudice.    893 F.2d 787, 791 (5th Cir. 1990); see also Hooks v.

Nationwide Housing Systems, LLC, No. 15-729, 2016 WL 3667134, at *4

(applying the Geiserman test to a motion in limine).

      Defendant has not explained how it is prejudiced by plaintiff’s failure

to include Stakelum on its initial witness list. For instance, defendant does

not say how plaintiff’s decision to call Stakelum negatively impacts its




9     R. Doc. 23 at 3.
10    R. Doc. 31.
                                        3
strategy or trial preparations. In addition, while plaintiff does not give a

reason for its failure to identify Stakelum initially, it disclosed him as a

witness before the pretrial conference. Defendant has had adequate time to

adjust its arguments before trial, to the extent that such adjustments have

been necessary. Finally, Stakelum’s testimony serves to authenticate Rose

Point navigational data that gives the positions and movements of the two

vessels before the collision, information that is central to the merits of the

case. The Geiserman factors therefore weigh against exclusion of Stakelum’s

testimony despite plaintiff’s late disclosure.

      Defendant further asserts that Stakelum is an expert witness and has

not filed an expert report. 11 Plaintiff responds that it does not intend to offer

Stakelum as an expert witness, nor will he offer opinions of any kind. 12

Stakelum would merely authenticate the Rose Point navigational data that

plaintiff seeks to introduce as an exhibit. 13 Stakelum personally entered

information into the Rose Point program to generate the depiction at issue.14

His testimony authenticating the depiction is therefore within his personal




11    Id.
12    R. Doc. 47 at 2-3.
13    Id.
14    Id. at 2.
                                        4
knowledge under Federal Rule of Evidence 602, and his lay testimony is

therefore admissible.

     B.    Defendant’s Objections

           1.    Tom Stakelum Rose Point Navigational Data

     Defendant objects to the Rose Point data created by Tom Stakelum

because it was not timely disclosed. 15 But defendant has not shown how this

evidence is prejudicial or unexpected. Rose Point data is often admitted in

cases such as this one. See, e.g., In re Settoon Towing, LLC, No. 14-499,

2016 WL 9447753, at *2 (E.D. La. Mar. 21, 2016); Marquette Transportation

Co., LLC v. M/V Century Dream, No. 16-522, 2017 WL 677814, at *2 (E.D.

La. Feb. 21, 2017) (calling the Rose Point navigational system “the industry

standard” that “automatically and objectively record[s] vessel location and

movement on a proven industry standard electronic chart.”). Defendant

included other Rose Point data in the parties’ joint bench book. 16 The

underlying Rose Point data used to create this depiction was timely

exchanged during discovery, and this exhibit is merely a display setting

within the program that shows additional information about the water

conditions and movements of the vessels. Evaluating defendant’s motion




15   R. Doc. 38 at 1.
16   See Joint Exhibits 2, 4.
                                     5
under the Geiserman factors, defendant has failed to show that this evidence

is prejudicial, and the evidence has probative value as a detailed depiction of

the vessels’ locations leading up to the collision.     The Court therefore

OVERRULES the objection.

              2.   Budwine & Associates Survey Report

      Defendant objects to records by the marine survey firm Budwine &

Associates estimating damages to the VANPORT’s cargo because they were

not timely disclosed, and because they are hearsay. 17 Plaintiff contends that

these records are not hearsay because they fall under the business records

exception.18

      The documents are not within the business records exception because

they were not prepared as part of a regular business activity. Fed. R. Evid.

803(6) (record must be “kept in the course of a regularly conducted activity

of a business” and making the record must be “a regular practice of that

activity”).    Instead, these documents appear to have been prepared in

anticipation of litigation against either the owner of Deloach’s cargo or the


17    R. Doc. 38 at 1.
18    R. Doc. 47 at 5. Plaintiff also argues that these documents are
admissible under Federal Rule of Evidence 1006. But there is no evidence
that the documents in this exhibit summarize other voluminous documents.
They do not refer to other documents, and they include findings, comments,
and conclusions that appear to be original to the reports submitted as
evidence. They are therefore not admissible under Rule 1006.
                                     6
defendant. “The absence of trustworthiness is clear . . . when a report is

prepared in the anticipation of litigation because the document is not for the

systematic conduct and operations of the enterprise but for the primary

purpose of litigating.”     Certain Underwriters at Lloyd’s, London v.

Sinkovich, 232 F.3d 200, 205 (4th Cir. 2000). The Fifth Circuit has noted of

marine survey reports that “their objectivity is suspect because of their

intended use in litigation.” Colorificio Italiano Max Meyer, S.P.A. v. S/S

Hellenic Wave, 419 F.2d 223, 225 (5th Cir. 1969). Indeed, the first page of

Budwine’s report certifies that the purpose of its employment by Deloach

“was to ascertain the nature and extent of damages to the subject vessels that

stemmed from this incident.”19 The documents are not merely part of

Deloach’s regularly conducted business, but instead were created for the

purpose of assessing damages related to this specific accident for use in

litigation or settlement.

      Nor do the Budwine documents qualify as business records of Budwine

& Associates, because they lack trustworthiness as documents created

primarily for future litigation. See Sinkovich, 232 F.3d at 205 (“Litigants

cannot evade the trustworthiness requirement of Rule 803(6) by simply

hiring an outside party to investigate an accident and then arguing that the


19    Objected to Exhibit 2 at 1.
                                      7
report is a business record because the investigator regularly prepares such

reports as part of his business.”). Because the Budwine documents were not

created in the course of a regularly conducted business activity, they are

inadmissible as business records. But during Mr. Budwine’s testimony, he

may use these documents to refresh his recollection. See Fed. R. Evid. 612.

Defendant’s objection is SUSTAINED.

            3.    Randy Bullard Email

      Finally, defendant objects to an email sent by one of the marine

surveyors at Budwine & Associates documenting the damage to plaintiff’s

vessel and cargo because it was not listed as an exhibit in plaintiff’s initial

exhibit list.20 Plaintiff argues that this email was produced during discovery,

and that it was included within an entry on its initial exhibit list identifying

as exhibits a group of documents from Budwine & Associates. 21 Regardless

of whether this exhibit was timely disclosed, it is hearsay. Plaintiff points to

no applicable exception to the rule against hearsay, and the Court sees none.

Plaintiff’s witness from Budwine & Associates can testify to the information

contained in this email rather than requiring the Court to rely on hearsay




20    R. Doc. 38 at 2.
21    R. Doc. 47 at 6.
                                       8
evidence to establish these facts.   Accordingly, defendant’s objection is

SUSTAINED.



III. CONCLUSION

     For the foregoing reasons, defendant’s motion to exclude Tom

Stakelum is DENIED. Defendant’s objection to Tom Stakelum’s Rose Point

data is OVERRULED. Defendant’s objection to the Budwine documents is

SUSTAINED.      Defendant’s objection to the Randy Bullard email is

SUSTAINED.




       New Orleans, Louisiana, this _____
                                      8th day of February, 2019.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                     9
